Citation Nr: 0528123	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  05-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied a rating in excess of 20 
percent for hemorrhoids.  

On appeal the veteran has raised the issue of entitlement to 
service connection for impaired sphincter control secondary 
to hemorrhoids.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected hemorrhoid disorder is not 
manifested by a need for frequent hospitalization, and there 
is no evidence that it causes a marked interference with 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.114, Diagnostic Code (Code) 7336 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The service medical records show that the veteran was treated 
for hemorrhoids, to include a hemorrhoidectomy, during his 
military service.  

Service connection for hemorrhoids was granted in June 1973, 
and a 0 percent (noncompensable) rating was assigned.  The 
veteran did not appeal this decision.  The RO assigned a 10 
percent evaluation in December 1997, and increased the rating 
to 20 percent in October 2000.  The 20 percent rating has 
remained in effect since.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's hemorrhoids disorder is rated as 20 percent 
disabling under 38 C.F.R. § 4.114, Code 7336.  Under Code 
7336, disability characterized by hemorrhoids, either 
external or internal, with persistent bleeding and secondary 
anemia, or with fissures, warrants a 20 percent evaluation.  
A 20 percent evaluation is the maximum schedular rating 
warranted for hemorrhoids.

A review of a September 2003 letter from a private treating 
physician, Dr. B., indicates that the veteran's hemorrhoids 
were manifested by a "good bit of bleeding."  A December 
2003 VA examination included a diagnosis of anemia.  Neither 
examiner opined that hemorrhoids necessitated frequent 
hospitalization, or would markedly interfere with 
substantially gainful employment.  

A January 2004 letter from Dr. B. states that the veteran 
suffered from hemorrhoids, and significant problems due to 
diverticulosis and irritable bowel.  The physician added that 
the nonservice connected diverticulosis made the hemorrhoids 
worse. causing constipation and his hemorrhoidal bleedings.  

In a separate January 2004 letter Dr. B. reported that the 
veteran wore a pad because of drainage due to an irritable 
bowel or hemorrhoids.

A 20 percent evaluation is the maximum schedular evaluation 
available for hemorrhoids.  As a higher schedular rating is 
not available the Board considered an entitlement to an 
extraschedular rating.  In doing so, however, the Board finds 
that an extraschedular rating is not warranted since the 
record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  Specifically, there is no showing that the 
veteran's hemorrhoid disorder has resulted in frequent 
periods of hospitalization.  The Board also observes that the 
veteran is retired and not seeking substantially gainful 
employment, and hence the impact of the hemorrhoids on 
employability cannot properly be evaluated.  See December 
2003 examination.  Hence, the Board finds that the criteria 
for submission for assignment of an extraschedular rating are 
not met.

The Board is aware that the veteran contends that his 
hemorrhoids cause leakage which necessitates the use of pads 
to keep from soiling his clothes.  See VA Form 9, received in 
December 2004.  He adds that these symptoms are essentially 
sufficient for him to be awarded a 30 percent rating.  Id.  
These arguments go to the rating to be assigned for other 
rectal and anal problems, such as impairment of sphincter 
control and stricture.  See, respectively, 38 C.F.R. § 4.114 
Codes 7332 and 7333 (2004).  The veteran is not service 
connected for either of these disorders, and, as such, 
neither is currently before the Board.  As noted above, 
however, the question of entitlement to service connection is 
referred to the RO.  Additionally, these factors, i.e., the 
wearing of pads and leakage, do not go to the issue of what 
rating should be assigned for hemorrhoids.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

An increased rating for hemorrhoids is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


